Citation Nr: 1743335	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for service-connected degenerative joint disease of the right knee. 

2. Entitlement to a higher initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee prior to November 27, 2012.

3. Entitlement to a higher initial rating in excess of 20 percent for service-connected degenerative joint disease of the left knee from November 27, 2012, to August 12, 2013.

4. Entitlement to a rating in excess of 30 percent from service-connected left knee traumatic arthritis with history of arthroplasty from October 10, 2014.

5. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 19, 2012.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1976 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The August 2009 decision review officer (DRO) rating decision granted the Veteran service connection for degenerative joint disease of the right knee and service connection for degenerative joint disease of the left knee and assigned both an initial rating of 10 percent effective January 6, 1997, the date of the Veteran's claim for service connection.

During the pendency of the appeal, a December 2012 rating decision granted the Veteran a higher initial rating of 20 percent for the degenerative joint disease of the left knee, effective November 27, 2012. Inasmuch as a rating higher than 20 percent for the service-connected degenerative joint disease of the left knee is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

An April 2014 rating decision granted the Veteran a 100 percent evaluation for left knee arthroplasty effective August 12, 2013, and assigned a 30 percent disability rating effective October 1, 2014. The Veteran appealed that decision and a statement of the case was issued in August 2017. As that rating was implemented during the pendency of this appeal, that matter is additionally before the Board.  

Finally, the Veteran has claimed that his service-connected bilateral knee disability has been productive of unemployability. An August 2010 RO rating decision denied a claim of entitlement to TDIU. By a June 2015 rating decision, the RO granted TDIU from July 19, 2012. Therefore, the Board will consider whether a TDIU is warranted prior to July 19, 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the additional delay is regrettable, the Board finds that remand is necessary in this case.

In Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016).

The Veteran was last provided a VA examination to assess the severity of his bilateral knee disabilities in August 2014. However, the examination did not include an assessment of both active and passive range of motion in weight-bearing and nonweight-bearing conditions. The other examinations of record also do not provide all information outlined in Correia. The Board acknowledges that the Veteran is currently rated under a diagnostic code not based on range of motion for his right knee; however, as other potentially applicable diagnostic codes offer a higher rating, the Board finds that a new examination is necessary. Further, the Board acknowledges that the Veteran underwent a total left knee replacement on August 12, 2013; however, the Board finds that a retrospective opinion on the measurements required by Correia for the left knee prior to his surgery may be helpful to the Veteran. Thus, the examiner should render retrospective opinions on the measurements required by Correia for both of the Veteran's knees. 

Additionally, with regard to the Veteran's service-connected left knee disability, as indicated by the Veteran's attorney, on VA examination in August 2014, the examiner noted that the Veteran did not have any functional loss for the left lower extremity following his total knee replacement surgery. However, the examiner then noted that the Veteran experienced occasional degrees of weakness, pain, and limitation of motion. Thus, clarification is required to address whether the Veteran suffers from flare-ups to the left knee.

The United States Court of Appeals for Veterans Claims (CAVC) in Sharp v. Shulkin, recently held that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion. Thus, the examiner must offer an opinion based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. The examiner is advised that VA's Clinician's Guide specifically directs examiners to attempt to procure information necessary to render an opinion regarding flares from veterans. 

Lastly, as the issue of TDIU prior to July 19, 2012 is inextricably intertwined with the increased evaluations being remanded, the Board finds that remand of the inextricably intertwined TDIU claim is required as well. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records to specifically include from July 2014 to present.

2.   After associated the above records with the claims file, schedule the Veteran for an appropriate VA orthopedic examination in order to assist in determining the current level of severity of his service-connected right and left knees. The examiner should review the claims file, and all indicated studies should be performed.

The VA examiner should report the extent of the right and left knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner. If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. The VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

The examiner is advised that an opinion must be based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from veterans. An opinion stating there is "no conceptual or empirical basis for making such a determination without directly observing function under these circumstances", without more, is insufficient. 

The examiner should also address the contentions presented by the Veteran's representative that he experienced (1) severe recurrent lateral instability of the bilateral knees; as well as (2) dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint since January 1997. Specifically, the examiner should consider:

*  VA treatment records from May 2008 which indicate that the Veteran had chronic ACL deficiency, which was evidenced by pain, instability, giving out, and swelling with activity. He tested positive on McMurray. There was soft endpoint and increased laxity with both Lachman's and anterior drawer testing.

*  July 2008 VA treatment records which reveal that the Veteran was given an MRI and there were "focal areas of increased signal intensity within the posterior horns of lateral and medial meniscus which may represent mucoid degeneration, however partial meniscal tears cannot be entirely excluded." 

*  The August 2009 VA examination report which indicated that there "did not appear to be any instability of either knee with laxity of collateral ligaments or cruciate ligaments, and there was no apparent meniscal pathology to McMurray's test, although this test was not up to standard because of the Veteran's response to pain.

*  December 2009 VA treatment records which indicate that the Veteran tested positive on McMurray. The examiner stated "left knee is worse than the right with a positive McMurray's on the medial side of the joint on today's exam and marked pain. He has mechanical issues and giving way. I wonder if he has a recurrent medial meniscal tear." The examiner also noted that the Veteran "had two MRIS of the left knee . . . both showing a possible partial tear to his ACL and at least degenerative changes of the medial and lateral meniscus." 

*  The November 2010 VA examination report which indicates that the ligaments were stable to a Varus/valgus and anterior stress and that there was tenderness over the medial aspect of the knees bilaterally.

*  The July 2012 VA examination report which showed normal joint stability tests, that the Veteran did not have a history of recurrent patellar subluxation or dislocation, and did not have any meniscal conditions. 

*  The August 2014 VA examination report which indicates that joint stability testing could not be conducted on the right knee.

*  If the examiner finds that the Veteran experienced instability or recurrent subluxation, at any point during the appeal period, the examiner should state whether such symptoms are best described as slight, moderate, or severe. 

Finally, the examiner should review prior medical testing and provide an opinion as to the range of motion throughout the appeal period (since January 1997) of both knees in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing. A rationale for any opinions expressed should be set forth. If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.   Then, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

